In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                         Filed: April 7, 2020

* * * * * * * * * * * * *  *
CHASE BOATMON and MAURINA  *
CUPID, Parents of J.B., deceased,
                           *                                     UNPUBLISHED
                           *
         Petitioner,       *                                     No. 13-611V
                           *                                     Special Master Gowen
v.                         *
                           *                                     Attorneys’ Fees and Costs
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioners.
Robert P. Coleman, III, United States Department of Justice, Washington, DC, for Respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

        On December 24, 2019, Chase Boatmon and Maurina Cupid (“Petitioners”) filed a motion
for attorneys’ fees and costs. Petitioners’ Motion for Attorney Fees (“Fees App.”) (ECF No. 107).
For the reasons discussed below, I GRANT Petitioners’ motion for attorneys’ fees and costs and
awards a total of $92,943.91.

    I.        Procedural History

        On August 27, 2013, Petitioners filed a petition in the National Vaccine Injury
Compensation Program as the representatives of the estate of their deceased minor child, J.B.2
Petitioners alleged that as a result of receiving vaccinations for Diphtheria-Tetanus-acellular

1
  I intend to post this Ruling on the United States Court of Federal Claims' website. This means the ruling will be
available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, I am required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine
Act” or “the Act”). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
Pertussis (“DTaP”), inactivated polio (“IPV”), haemophilus influenzae (“HiB”), Pneumococcal
Conjugate (“PCV”), and Rotavirus vaccinations on September 2, 2011, J.B. passed away from
Sudden Infant Death Syndrome (“SIDS”) on September 2, 2011. See Petition (ECF No. 1). On
July 10, 2017, I issued my entitlement decision in which I found that Petitioners were entitled to
compensation.

       After several months of settlement discussions concerning damages, on February 1, 2018,
Respondent filed a motion for review of the entitlement decision. ECF No. 89. Oral argument was
held on June 5, 2018, and on July 3, 2018, the Court of Federal Claims judge issued his decision
granting Respondent’s motion for review and dismissing the petition. ECF No. 101. Following
appeal by Petitioners to the Court of Appeals for the Federal Circuit, the Court of Federal Claims
decision was affirmed. ECF No. 105.

         On December 24, 2019, Petitioners filed a motion for final attorneys’ fees and costs.
Petitioners request compensation for their attorneys at Conway, Homer, P.C. in the total amount
of $92,943.91, representing $84,167.80 in attorneys’ fees and $8,776.11 in costs. Fees App. at 1-
2. Pursuant to General Order No. 9, Petitioners warrant they have not personally incurred any costs
in pursuit of their claim. Id. at 2. Respondent reacted to the fees motion on January 7, 2020, stating
that “Respondent defers to the Court to determine whether the statutory requirements for an award
of attorneys’ fees and costs are met in this case.” Response at 2 (ECF No. 110). Petitioners did not
file a reply thereafter.

         The matter is now ripe for adjudication.

   II.      Analysis

        Under the Vaccine Act, the special master may award reasonable attorneys' fees and costs
for a petition that does not result in an award of compensation but was filed in good faith and
supported by a reasonable basis. § 300aa–15(e)(1). Here, I have no doubt that an award of final
attorneys’ fees and costs is proper. I already found the claim had reasonable basis when awarding
Petitioners’ interim attorneys’ fees and costs on May 18, 2016, and the work of counsel on the
appeals was reasonable (and, at least in the case of the appeal to the Court of Federal Claims,
necessary). Accordingly, a final award of attorneys’ fees and costs in this case is proper.

         Petitioners “bea[r] the burden of establishing the hours expended, the rates charged, and
the expenses incurred” are reasonable. Wasson v. Sec'y of Health & Human Servs., 24 Cl. Ct. 482,
484 (1993). Adequate proof of the claimed fees and costs should be presented when the motion is
filed. Id. at 484 n. 1. The special master has the discretion to reduce awards sua sponte, independent
of enumerated objections from the respondent. Sabella v. Sec'y of Health & Human Servs., 86 Fed.
Cl. 201, 208–09 (Fed. Cl. 2009); Savin v. Sec'y of Health & Human Servs., 85 Fed. Cl. 313 (Fed.
Cl. 2008), aff'd No. 99–537V, 2008 WL 2066611 (Fed. Cl. Spec. Mstr. Apr. 22, 2008).

                a. Attorneys’ Fees

      I have reviewed the rates requested by Petitioners for the work of their counsel at Conway,
Homer, P.C. (the billing records reflect that the majority of attorney work was performed by Mr.


                                                    2
Joseph Pepper, with supporting work done by Mr. Ronald Homer, Ms. Christina Ciampolillo, Ms.
Lauren Faga, Ms. Meredith Daniels, and Mr. Patrick Kelly) and I find the rates requested herein
to be consistent with what these attorneys have previously been awarded for their Vaccine Program
work and reasonable in light for the work performed in this case.

        Turning next to review of the submitted billing statement, I find that the overall hours spent
on this matter appear to be reasonable. The entries are reasonable and accurately describe the work
being performed and the length of time it took to perform each task. Respondent also has not
identified any particular entries as being objectionable. Therefore, Petitioners are entitled to final
attorneys’ fees of $84,167.80.

                  b. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira v.
Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioners request total
attorneys’ costs in the amount of $8,776.11. This amount is comprised of postage, travel costs to
attend oral argument, and costs associated with preparing materials for the appeals process.
Petitioners have provided adequate documentation supporting all of the requested costs, and all
appear reasonable in my experience. Petitioners are therefore entitled to the full amount of costs
sought.

      III.   Conclusion

       In accordance with the foregoing, Petitioners’ motion for attorneys’ fees and costs is
GRANTED. I find that Petitioners are entitled to a reimbursement of attorneys’ fees and costs as
follows:

    Attorneys’ Fees Requested                                                     $84,167.80
    (Reduction of Fees)                                                                -
    Total Attorneys’ Fees Awarded                                                 $84,167.80

    Attorneys’ Costs Requested                                                     $8,776.11
    (Reduction of Costs)                                                               -
    Total Attorneys’ Costs Awarded                                                 $8,776.11

    Total Attorneys’ Fees and Costs                                               $92,943.91

       Accordingly, I award a lump sum in the amount of $92,943.91, representing
reimbursement for Petitioners’ attorneys’ fees and costs, in the form of a check payable to
Petitioners and their attorney, Mr. Ronald Homer.3


3
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advanced costs,” and fees for legal services rendered. Furthermore, Section 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount awarded
herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).


                                                          3
        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.4

        IT IS SO ORDERED.



                                                     /s/Thomas L. Gowen
                                                     Thomas L. Gowen
                                                     Special Master




4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. Vaccine
Rule 11(a).

                                                        4